Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on October 10, 2022 is acknowledged.
Claims 1-20 are pending in this application.

Restriction
Applicant’s election of Group 1 (claims 1-18) in the reply filed on October 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
On pages 4-5 (paragraphs 5-6) and 6 (paragraph 8), the Examiner requested election of species. Applicant did not elect species to be examined for the application. The Examiner has selected the composition recited in claim 1, reducing the appearance of lines and/or wrinkles for the species of improving a condition or appearance of the skin. 
Restriction is deemed to be proper and is made FINAL in this office action. Claims 19-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 3, 8-9, 11 and 18 are withdrawn from further consideration as being drawn to nonelected species found in the art. Claims 1-2, 4-7 and 10 and 12-17 are examined on the merit in this office action. 

Objections
7.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention relates to compositions...” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract may be amended to recite, “Compositions for topical administration…are described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.




Rejections
U.S.C. 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-2, 4-5, 7, 10, 12-13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eufoton et al (IT UD 20100188, English Machine translation provided and filed with IDS).
11.	Eufoton et al teach a composition comprising ascorbic acid, vitamin E, resveratrol, hexapeptide-8, and a method of improving a condition or appearance of the skin, such as reducing the appearance of lines and/or wrinkles (see paragraphs [0002], [0006] and [0009], for example). Eufoton et al teach a cream for the cosmetic anti-aging treatment of the skin comprising tocopherol (vitamin E), ascorbic acid (vitamin C), and retinol (vitamin A) (see paragraph [0020]). Eufoton et al teach that the cosmetic treatment method allows for reduction or elimination of the signs of the photo and/or chrono-aging of the skin and regeneration of dermis cells (see paragraph [0038]-[0039]), meeting the limitation of instant claim 17. Eufoton et al teach decrease in fine and deep wrinkles and performing continuous number of treatment sessions for three months (see paragraph [0044]). Eufoton et al teach that tocopherol (vitamin E) is in an amount between 0.10% and 0.30% (see paragraph [0062]), meeting the range limitation of instant claims 12-13. Eufoton et al teach that ascorbic acid is in an amount between 0.10% and 0.30% (see paragraph [0063]), meeting the limitation of the range limitation of instant claim 10. Eufoton et al teach acetyl hexapeptide-8 (Argireline®) (see paragraph [0111]). Eufoton et al teach a compound based on ascorbic acid (vitamin C), ferulic acid, resveratrol and acetyl-hexapeptide-8 (Argireline®) (see paragraph [0117]). Eufoton et al teach a cosmetic treatment method (see paragraph [0121], for example). Eufoton et al teach aqua (water) at 65.84% of the composition, glycerin at 1.85%, disodium EDTA at 0.10%, resveratrol at 0.01% (see Table on pp. 7-9 of the Italian document), meeting the limitation of instant claims 7 and 16. Since the reference teaches ALL of the active method steps, i.e., the same patient population and a composition comprising ascorbic acid, vitamin E, resveratrol, acetyl hexapeptide-8, glycerin and EDTA, the reference anticipates instant claims 1-2, 4-5, 7, 10, 12-13 and 16-17.

12.	Claims 1-2, 6-7, 10, 12-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivier (WO 2018/232527, filed with IDS) as evidenced by INCIdecoder.com (2022, pp. 1-5, enclosed). 
13.	 Vivier et al teach a topical aqueous composition for the effective delivery of active ingredients such as putrescine and Vitamin C into the skin…therapeutic applications reduce or prevent skin’s signs of aging, for promoting wound healing, for reducing or preventing the formation of hypertrophic scar tissue, and for reducing skin irritation and/or inflammation (see abstract). Vivier reference teaches an aqueous composition (water-based) comprising (i) a primary polyamine; (ii) at least one of Vitamin C, Vitamin E…(iii) (a) at least one viscosity increasing agent…(b) at least one a binder/stabilize; (c) at least one condition agent; (d) at least one humectant, binder, emulsion stabilizer…(e) at least one rheology modifier, or (f) any combination of at least two of any one of (a) to (e) (see claim 1 and bottom of page 6 to top of page7). Vivier reference teaches between about 35% w/w and about 70% w/w of water (see page 7, first full paragraph), meeting the limitation of instant claim 7 and claim 16 water % range. Vivier reference teaches between about 0.05% w/w and about 20% w/w of Vitamin C (see claim 9), comprising Vitamin E between about 0.1% w/w and about 1% w/w (see claims 10-11), at least one peptide (see claim 16), at least one binder/stabilizer in a concentration between about 0.1% w/w and 0.9% w/w (see claim 20), at least one antioxidant comprises a fruit extract…resveratrol (see claim 34), and a method of using the topical composition for treating or preventing skin inflammation, skin irritation, and or skin’s signs of aging; and/or for increasing skin thickness (see claim 43, for example). This meets the limitation of instant claims 10 and 12-13. Vivier reference teaches non-limiting examples of active ingredient that may be added in compositions include…acetyl hexapeptide-3…Vitamin E (tocopherols)…Argireline…resveratrol (see last paragraph on page 14 to the first paragraph on page 15). As evidenced by INCIdecoder.com, acetyl hexapeptide-8 is also called Argireline and acetyl hexapeptide-3. Vivier reference teaches limited number of active ingredient that may be added in the composition for the treatment of skin inflammation, skin irritation, and or skin’s signs of aging; and/or for increasing skin thickness. Since the Vivier reference teaches ALL of the active method steps, i.e., the same patient population and the same composition, the reference anticipates instant claims 1-2, 6-7, 10, 12-13 and 16-17.

.S.C. 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claim(s) 1-2, 4-5, 7, 10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eufoton et al (IT UD 20100188, English Machine translation provided and filed with IDS).
18.	Eufoton et al teach a composition comprising ascorbic acid, vitamin E, resveratrol, hexapeptide-8, and a method of improving a condition or appearance of the skin, such as reducing the appearance of lines and/or wrinkles (see paragraphs [0002], [0006] and [0009], for example). Eufoton et al teach a cream for the cosmetic anti-aging treatment of the skin comprising tocopherol (vitamin E), ascorbic acid (vitamin C), and retinol (vitamin A) (see paragraph [0020]). Eufoton et al teach that the cosmetic treatment method allows for reduction or elimination of the signs of the photo and/or chrono-aging of the skin and regeneration of dermis cells (see paragraph [0038]-[0039]), meeting the limitation of instant claim 17. Eufoton et al teach decrease in fine and deep wrinkles and performing continuous number of treatment sessions for three months (see paragraph [0044]). Eufoton et al teach that tocopherol (vitamin E) is in an amount between 0.10% and 0.30% (see paragraph [0062]), meeting the range limitation of instant claims 12-13. Eufoton et al teach that ascorbic acid is in an amount between 0.10% and 0.30% (see paragraph [0063]), meeting the limitation of the range limitation of instant claim 10. Eufoton et al teach acetyl hexapeptide-8 (Argireline®) (see paragraph [0111]). Eufoton et al teach a compound based on ascorbic acid (vitamin C), ferulic acid, resveratrol and acetyl-hexapeptide-8 (Argireline®) (see paragraph [0117]). Eufoton et al teach a cosmetic treatment method (see paragraph [0121], for example). Eufoton et al teach aqua (water) at 65.84% of the composition, glycerin at 1.85%, disodium EDTA at 0.10%, resveratrol at 0.01% (see Table on pp. 7-9 of the Italian document), meeting the limitation of instant claims 7 and 16. Since the reference teaches ALL of the active method steps, i.e., the same patient population and a composition comprising ascorbic acid, vitamin E, resveratrol, acetyl hexapeptide-8, glycerin and EDTA, the reference anticipates instant claims 1-2, 4-5, 7, 10, 12-13 and 16-17.
The difference between the reference and the instant claims is that the reference does not teach 0.05 to 5% by weight of resveratrol and 0.1 to 1% by weight of resveratrol.
19.	However, Eufoton et al teach resveratrol at 0.01% in the composition. Additionally, Eufoton et al teach different % amounts of different active ingredients in the cosmetic composition.
20.    	Therefore, it would have been obvious to one of ordinary skill in the art to optimize the concentration of each active ingredient to arrive at an optimal cosmetic composition. The MPEP states the following: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, the limitation to the % amount of the resveratrol in the composition, the result-effective adjustment in conventional working parameters is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan, which is dependent on the crop and amount of insect control that is needed.
           From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654